DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 03/15/2021. The following is the status of the claims:

Claims 1-3, 5-10, 12-15, 17 and 19-20 are still pending.
Claims 4, 11, 16, 18 are canceled.
Claims 1, 5-8, 14, 17 and 20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 12, the claim requires for “the channels are micro-channels that are configured for single-phase forced liquid convection”, however base claim 1 requires for “the channels are oscillating heat pipe channels that are formed in the base plate and configured for two-phase passive heat spreading”. These two requirements contradict each other and it is not possible for the two configurations to coexist in a single embodiment thus rendering indefinite the metes and bounds sought for protection of the claim. This contradiction makes it difficult, if not impossible, to apply prior art as to meet both limitations and thus for examination purposes claim 12 will be deemed satisfied so long base claim 1 is satisfied.
Regarding Claim 19, the claim requires for “arranging the micro-channels for single-phase forced liquid convection”, however base claim 14 requires for “forming the channels as oscillating heat pipe channels… for two-phase passive heat spreading”. These two requirements contradict each other and it is not possible for the two configurations to coexist in a single embodiment thus rendering indefinite the metes and bounds sought for protection of the claim. This contradiction makes it difficult, if not impossible, to apply prior art as to meet both limitations and thus for examination purposes claim 19 will be deemed satisfied so long base claim 14 is satisfied.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding Claim 2, the claim requires for “each of the walls has a wavy shape”, however, base claim 1 requires that “each of the walls is sinusoidal in shape”. A sinusoidal shape is inherently way and thus claim 2 fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1 and 14 are allowed and thus via their respective dependency from claims 1 and 14 claims 3, 5-10, 13, 15, 17, and 20 are also allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show wherein the walls of the channels being sinusoidal in shape with the amplitude being directly proportional to the stiffness of the wall as to claim 1 and with the period being greater than the amplitude 

Response to Arguments
Applicant’s arguments, see remarks filed 03/15/2021, with respect to the pending claims have been considered but are moot because the claims are free of art. The application will be in condition for allowance once the issues identified above are resolved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763